856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James P. WILLIS, Jr.;  Patricia A. Willis;  Holly ChristineWillis, By and Through her next friend, PatriciaA. Willis, Plaintiffs-Appellants,v.CHILDREN SERVICES OF LORAIN COUNTY;  Richard T. Carmody, inhis official capacity as Director of Children Services ofLorain County;  Judge Henry T. Webber;  Sherrill McLoda;Delbert D. Mason, M.D.;  Kurt T. Cummings;  Gary C. Bennett,in their official capacity as Board Members of ChildrenServices of Lorain County;  Herbert J. Jacoby, in hisofficial capacity;  George I. Koury, Jr., in his officialcapacity;  Leonard P. Reichlin, in his official capacity;Board of County Comm. of Lorain County;  Patricia Bodle, inher official capacity and individually;  Laura Laser, in herofficial capacity and individually;  Franklin Schaefer,M.D., Defendants-Appellees.
No. 87-4136.
United States Court of Appeals, Sixth Circuit.
Sept. 8, 1988.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and THOMAS G. HULL, Chief District Judge.*
PER CURIAM.


1
On May 27, 1986, the plaintiffs-appellants, James P. Willis, Patricia Ann Willis, and Holly Christine Willis, initiated this action by filing a complaint in the United States District Court for the Northern District of Ohio, alleging several causes of action.  The following were named as defendants:


2
Children Services of Lorain County;  Richard T. Carmody, in his official capacity as the Director of Children Services of Lorain County;  Judge Henry T. Webber;  Sherrill McLoda;  Delbert D. Mason, M.D.;    Kurt T. Cummings;  Gary C. Bennett;  (all named in their official capacities as Board Members of Children Services of Lorain County);  Herbert J. Jacoby;  George I. Koury, Jr.;    Leonard P. Reichlin;  (all named in their official capacities as Board of County Commissioners of Lorain County);  Board of County Commissioners of Lorain County;  Patricia Bodle and Laura Laser;  (named in both their official capacities and as individuals);  and Franklin Schaefer, M.D.


3
Other defendants were also named but were voluntarily dismissed from the action following a status call on July 23, 1986.


4
In their complaint, pursuant to 42 U.S.C. Secs. 1983 and 1985(3) (1982), the appellants allege that the defendants misrepresented facts at the time of the placement of Holly, their adoptive daughter, in their home.  They state that they were denied access to Holly's medical history and records, thereby losing the opportunity to timely attend to Holly's medical and emotional needs.  The appellants claim that these acts were done willfully and knowingly and deprived them of their rights as parents to raise and provide for their daughter.  Additionally, they contend that the defendants wrongfully investigated charges that Mr. Willis sexually molested Holly.  Lastly, they state that they are Catholics and assert that the defendants infringed their right of religious expression when they removed Holly from their home and placed her in a Baptist foster home.  The relevant factual allegations are set forth, at length, in the district court's opinion.


5
On March 25, 1987, all of the defendants-appellees, excluding Dr. Franklin Schaefer, filed motions to dismiss and/or for summary judgment.  These motions were supported by affidavits, reply briefs, and transcripts of the depositions of Patricia Ann Willis and Dr. Franklin Schaefer.  On April 21, 1987, Dr. Schaefer filed his motion to dismiss and/or for summary judgment.


6
On November 10, 1987, the district court, via Judge Manos, granted all of the defendants' motions.  On December 9, 1987, the appellants, proceeding pro se, timely filed their notice of appeal.


7
Because we find no basis on which to disturb the district court's well-written opinion, and because we find it properly analyzes the issues, the court's judgment, in its entirety, is hereby AFFIRMED.



*
 Honorable Thomas G. Hull, United States District Judge for the Eastern District of Tennessee, sitting by designation